Exhibit 10.8

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE BIODELIVERY SCIENCES INTERNATIONAL, INC.

2019 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

                                                             
                    

No. of Restricted Stock Units:

 

                                                 

Grant Date:                                                    

Pursuant to the BioDelivery Sciences International, Inc. 2019 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), BioDelivery
Sciences International, Inc. (the “Company”) hereby grants an award of the
number of Restricted Stock Units listed above (an “Award”) to the Grantee named
above. Each Restricted Stock Unit shall relate to one share of Common Stock, par
value $0.001 per share (the “Stock”) of the Company.

1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in service as a member
of the Board on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.

 

   

Incremental Number of

Restricted Stock Units Vested

  

     Vesting Date     

                                (___%)                                 
                         (___%)                                 
                         (___%)                               

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3. Termination of Service. If the Grantee’s service with the Company and its
Subsidiaries terminates for any reason (including death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives



--------------------------------------------------------------------------------

will thereafter have any further rights or interests in such unvested Restricted
Stock Units. Notwithstanding the foregoing, in the case of a Grantee’s
Retirement, any unvested Restricted Stock Units shall become immediately vested
and nonforfeitable and the date of such Retirement shall be deemed the Vesting
Date with respect to such accelerated Restricted Stock Units. For purposes of
this Agreement, “Retirement” means the fulfillment of each of the following
conditions: (i) the Grantee is in good standing with the Company as determined
by the Administrator; (ii) the voluntary termination by the Grantee of the
Grantee’s employment or service to the Company and (B) that at the time of such
voluntary termination, the sum of: (1) the Grantee’s age (calculated to the
nearest month, with any resulting fraction of a year being calculated as the
number of months in the year divided by 12) and (2) the Grantee’s years of
employment or service with the Company (calculated to the nearest month, with
any resulting fraction of a year being calculated as the number of months in the
year divided by 12) equals at least 62 (provided that, in any case, the
foregoing shall only be applicable if, at the time of Retirement, the Grantee
shall be at least 55 years of age and shall have been employed by or served with
the Company for no less than 5 years).

4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than 30 days after the Vesting Date), the Company
shall issue to the Grantee the number of shares of Stock equal to the aggregate
number of Restricted Stock Units that have vested pursuant to this Agreement on
such date and the Grantee shall thereafter have all the rights of a stockholder
of the Company with respect to such shares. Notwithstanding the foregoing, in
the event the Grantee becomes vested in the Restricted Stock Units on account of
his or her Retirement, if the Grantee is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder (“Section 409A”) upon his Retirement, the
shares of Stock shall not be issued to the Grantee until the seventh month after
the Grantee’s “separation from service” within the meaning of Section 409A.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are either
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code or compliant with
Section 409A of the Code.

7. No Obligation to Continue as a Director. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.

8. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

9. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and

 

2



--------------------------------------------------------------------------------

certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

 

  Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:                                                          

 

            

  

 

     Grantee’s Signature     

Grantee’s name and address:

    

 

    

 

    

 

 

3